Citation Nr: 1205445	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for anemia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  He had additional Reserves service from July 1973 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO which denied entitlement to service connection for anemia.  

The Veteran appeared and testified at a formal RO hearing in November 2007.  A transcript of the hearing is contained in the record.  

This claim was previously before the Board and was remanded for further development in April 2011.  

As a final preliminary matter the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides. 

2.  There is no competent evidence of record which shows that the Veteran's anemia is casually related to the Veteran's military service or his service-connected prostate cancer.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for anemia, to include as secondary to service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2011)), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice is to be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this appeal, a May 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  In addition, in March 2006, the RO sent the Veteran a letter that informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a May 2007 SOC and in November 2009 and August 2011 SSOC's.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claims that VA has not sought.  The service treatment records, VA medical records, private medical records, and statements and testimony of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist.  

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 3 8 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

A Veteran who had active service in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e) , which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Diseases to which the presumption applies are: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

III.  Analysis

The Veteran has alleged that his current anemia is casually related his military service.  He has presented two theories of entitlement: (1) due to exposure to Agent Orange and (2) due to his service-connected prostate cancer. 

In the instant case, the VA has conceded that the Veteran was exposed to Agent Orange during his active military service (See April 2011 Board decision), however, anemia is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e).  Thus, the Veteran's claim fails on a presumptive basis.  However, a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 is not precluded from establishing service connection by way of proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

In the instant case there is evidence of a current disability as the Veteran has been diagnosed with anemia.  However, there is no evidence of a nexus between the Veteran's current anemia and the Veteran's military service or his service-connected prostate cancer.  

A July 2003 private medical record shows that around the time the Veteran underwent a radical prostatectomy (preoperatively) he was found to be anemic and have hemoglobin around 10.  He was assessed as having anemia possibly from gastrointestinal blood loss.  

The Veteran was afforded a VA examination in August 2011.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner found that the Veteran had chronic anemia, first noticed in 2003, first documented in 2003, and still present as of February 2011.  He has a consistent mycrocytic anemia.  His hemoglobin has been between 10 and 11.6.  He has had negative gastrointestinal workup for gastrointestinal bleed.  His initial prostate cancer was in 2003.  There is no evidence to confirm or suggest that his prostate cancer is related to his iron-deficiency anemia, as his microcytic anemia was present prior to the treatment of the prostate cancer.  His prostate cancer treatment included surgery without chemotherapy or radiation, so there is no evidence to suggest that his treatment for prostate cancer caused any complications or worsening of his anemia. 

The examiner also concluded that there was no evidence to support a relationship between the Veteran's exposure to herbicides and his iron-deficiency anemia.  There is no evidence to support that his iron deficiency anemia is aggravated or caused by exposure to herbicides.  The examiner explained this is based upon the fact that his iron-deficiency shows a mild iron deficiency based upon labs, and it has not changed or shown any significant change since 2003.  The examiner indicated that she was unaware of any sound medical principles to support a claim of exposure to herbicides causing iron-deficiency anemia.  Without any evidence, I am unable to say that his exposure caused or aggravated his iron-deficiency anemia.  She concluded by saying that it was her opinion that the two were independent of each other.  

To the extent that the Veteran himself has related his current anemia to his service and service-connected prostate cancer, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's anemia disability is related to service or his service-connected prostate cancer is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology. Rather, he stated (at his August 2011 VA examination) that his anemia began to manifest itself in 2003.  

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's claim of service connection for anemia, to include as secondary to the service-connected prostate cancer.  The evidence of record does not indicate that anemia was incurred in service or was caused by his service-connected prostate cancer.     

Consequently, in the absence of evidence linking the Veteran's anemia, to service or to the service-connected prostate cancer, the Board does not find that the competent medical evidence of record supports the Veteran's claim, and this claim must be denied.

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anemia is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


